UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
DAVID HENRY AND
HEATHER WILLIAMS,
Plaintiffs, Case No. 17-cv-11061
Paul D. Borman
V. United States District Judge

David R. Grand
United States Magistrate Judge

CITY OF FLINT, et al.,

Defendants.
/

 

ORDER: (1) ADOPTING MAGISTRATE JUDGE’S REPORT AND
RECOMMENDATION (ECF #115); and (2) GRANTING DEFENDANTS’
MOTION IN LIMINE TO EXCLUDE TESTIMONY OF PLAINTIFFS’
EXPERT WITNESS DR. AARON WESTRICK (ECF #95)

Now before the Court is the Report and Recommendation of Magistrate Judge
David R. Grand (ECF #115) recommending that the Court grant Defendants Coe,
Henige and White’s Motion in Limine to Exclude Testimony of Plaintiff's Expert
Witness Dr. Aaron Westrick (ECF #95).

Having reviewed the Report and Recommendation and there being no timely

objections under 28 U.S.C. § 636(b)(1) and E.D. Mich L.R. 72.1(b), the Court

ADOPTS the Magistrate Judge’s Report and Recommendation, and GRANTS
Defendants’ Motion for the reasons cogently and meticulously set forth in

Magistrate Judge Grand’s Report and Recommendation.

pal

Paul D. Borman
United States District Judge

IT IS SO ORDERED.

 

MAY 24 2019
Dated:

Nw
